*612Munder, Acting P. J., Shapiro, Christ and Benjamin, JJ., concur; Martuscello, J., dissents and votes to reverse the order and judgment and (1) to grant summary judgment to plaintiff that the covenants are effective and bar issuance of the permit and (2) to deny defendant’s motion, with the following memorandum: I find that the declaration of restrictions and restrictive covenants was intended to limit use of the property in question to retail businesses. The words “ other businesses ” were intended to parallel the following words in the preceding paragraph: “ other buildings for retail businesses ”. The interpretation put forward by defendant would make the document a meaningless redundancy of the zoning classification. Further, the interpretation adopted in this memorandum is most consistent with the orderly development which contract zoning was intended to promote. [62 Misc 2d 122.]